Tompkins, J.,
delivered the opinion of the Court.
Huston, the defendant in error, sued Orr on a note made by Orr to one Barbee, for twenty dollars. Judgment for the defendant in error. The cause was taken up to the Circuit Court on a writ of certiorari, and there the following reasons were-assigned for setting aside the judgment of the Justice, viz:
First. The instrument the suit was brought on, is not assignable.
Second. The plaintiff did not produce the letters of administration to show his right to sue.
Third. She did not prove the assignment of the instrument sued on, and on which she had judgment.
The Circuit Court very correctly refused to set aside the proceedings before the Justice of the Peace. When a cause is brought into the Circuit Court on certiorari, the proceedings can be set aside only for irregularity appearing in those proceedings, oh the docket, and in the writ or writs issued by the Justice. Had the plaintiff believed he did not get a fair trial, it was .his duty to appeal, in order to get a new *415trial on the merits. No irregularity is pointed out. Bills of exception cannot he taken before Justices of the Peace, in this State, and the facts saved here can only be saved in a bill of exceptions.
The judgment of the Circuit Court is affirmed, and the defendant is allowed ten per cent, damages, and costs of suit.